Citation Nr: 1619982	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-25 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to service connection for a kidney disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active military duty from October 1967 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decisions by the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO addressed the claim as being for nephritis, claimed as kidney cysts, the claim for entitlement to service connection for a kidney disorder is most accurately stated as set forth on the title page of this decision, since the Veteran's subsequent statements reflect that he wants the additional diagnosis of nephrolithiasis considered. Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (a claim for a specific disorder by a lay person cannot be limited only to the diagnosis stated, but must rather be considered a claim for any disability having similar effects that may be reasonably encompassed). 

In addition to the issue listed on the cover page of this decision, the Veteran also initiated appeal regarding the denial of entitlement to service connection for skin cancer, squamous cell carcinoma.  However, the Veteran did not perfect an appeal for that claim; therefore, it is not included on the title page.  The Veteran specifically limited his June 2014 VA Form 9 (substantive appeal) to his service connection claim for a kidney disorder, and this was reiterated by his October 2014 statement. 

The Veteran has changed representatives during the pendency of the appeal. Initially, he was represented by Maine Veterans Services.  Subsequently, in October 2015, he appointed Disabled American Veterans, which is recognized as the current representative.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the fact that the Veteran initially specifically sought service connection for kidney cysts, a review of the record shows that there are other diagnoses affecting the kidneys, including nephrolithiasis.  The January 2013 VA nephrology examination report only discussed the Veteran's in-service nephritis and current cystic kidneys.  However, the Veteran subsequently submitted evidence of right nephrolithiasis.  See August 2014 VA treatment record.  The Veteran also submitted evidence from 1998 of a simple cyst and tiny calcification in the left kidney.  See April 1998 Waldo County General Hospital radiology report.  Consideration of such evidence in delivering the medical opinion sought is critical to ensuring the Board considers all applicable theories of entitlement.  Additionally, since the January 2013 VA examination, the Veteran has alleged relationship between his kidney disorder and Agent Orange exposure. In light of the above, the Board finds that a new opinion is needed to determine the nature and likely etiology of the Veteran's kidney disorder. 

Records reflect ongoing treatment and evaluation for his kidney disorders through the Togus VA Medical Center (VAMC).  As the matter must be remanded for additional development, and such records may contain pertinent information that is critical to determining the nature and etiology of his kidney complaints, efforts should be made to secure them. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all updated records of VA treatment that the Veteran has received for a kidney disorder from the Togus VAMC from April 2016 to the present.

2.  Then, request a supplementary medical opinion from an appropriate physician to determine the nature and likely etiology of the Veteran's kidney disorder, to include cysts and nephrolithiasis.  The claims file must be made available to the examiner for review.  Based on a review of the entire record, the examiner should provide opinions responding to the following:

For any kidney disorder found, the examiner must provide an opinion regarding whether it is at least as likely as not, i.e., at least a 50 percent or greater probability, that any currently diagnosed kidney disorder had its onset in service or is causally related to an event, injury, or disease in service, to include 1) in-service treatment for glomerulonephritis/nephritis, and 2) exposure to Agent Orange.

For any currently diagnosed nephrolithiasis, the examiner must provide an opinion regarding whether it is at least as likely as not that the nephrolithiasis had its onset within one year of the Veteran's discharge from service.

The examiner must provide a complete rationale for all opinions, citing to supporting factual data and medical literature as appropriate.  

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and appropriate time should be afforded for respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







